          Case 1:19-cv-02906-TNM Document 28 Filed 01/31/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

ELECTRONIC PRIVACY INFORMATION  )
CENTER                          )
                                )                    Case No. 19-cv-02906-TNM
                  Plaintiff,    )
                                )                    Judge Trevor N. McFadden
        v.                      )
                                )
NATIONAL SECURITY COMMISSION ON )
ARTIFICIAL INTELLIGENCE, et al. )
                                )
                  Defendants.   )

                  DEFENDANTS’ MOTION TO DISMISS FACA CLAIMS

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendants National

Security Commission on Artificial Intelligence, Eric Schmidt in his official capacity as Chairman

of the National Security Commission on Artificial Intelligence, and Ylli Bajraktari in his official

capacity as Executive Director of the National Security Commission on Artificial Intelligence

respectfully move to dismiss Counts I through V of the Complaint for Injunctive, Mandamus, and

Declaratory Relief. The reasons for this motion are set forth in the accompanying Memorandum

of Points and Authorities in Support of Defendants’ Motion to Dismiss FACA Claims. A proposed

order is filed herewith.

Dated: January 31, 2020                      Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ELIZABETH J. SHAPIRO
                                             Deputy Director, Federal Programs Branch

                                             /s/ Gary D. Feldon
                                             GARY D. FELDON
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             Via Special Delivery: 1100 L St. NW, Room 11104
Case 1:19-cv-02906-TNM Document 28 Filed 01/31/20 Page 2 of 2



                           Washington, DC 20005
                           Via Mail: P.O. Box 883, Washington, DC 20044
                           Tel: (202) 514-4686
                           Fax: (202) 616-8460
                           E-mail: gary.d.feldon@usdoj.gov

                           Attorneys for Defendant




                              2
